DETAILED ACTION
This office action is response to 12/13/2021. Claims 7, 9-10, 17 and 19-20 cancelled. Claims 1-6, 8, 11-16 and 18 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 5-6 in Remarks, filed 12/13/2021, with respect to claims 1-6, 8, 11-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Avak (US 2017/0228993 A1)  in view of ZIEMS (US 2019/0139397 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-6, 8, 11-16 and 18 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the prior art of record, specifically Avak (US 2017/0228993 A1)  teaches a detector base for fastening to a mounting surface, the detector base comprising: an electrical connection for connecting the detector base to a detector line of a hazard alarm system; a first connection side for releasably attaching a hazard detector embodied as a point detector, wherein the first connection side is electrically and structurally matched to a second connection side of the hazard detector for releasable attachment of the hazard detector to the detector base and thereby indirect connection of the hazard detector to the detector line, and a radio device affixed in the detector base and configured to transmit at least one of position data of a 
Prior art of record, ZIEMS (US 2019/0139397 A1) teaches a machine tool system comprising: a machine tool that machines a workpiece; a loader that carries the workpiece in and out of the machine tool by moving a workpiece support that supports the workpiece; an identifier disposed in a reference position of the machine tool to which the workpiece support is able to move; a portable operation terminal that is able to operate at least one of the machine tool and the loader by wireless communication and includes a detector that detects identification information about the identifier and a communicator that transmits the identification information detected by the detector (para 038, FIG. 1 shows a hazard detector 10 connected to a fire detector and/or extinguishing control center 12 and to a programmable logic controller 14, para 042, alarm signal SA sent or transmitted via wireless data connection 32).
However, the prior arts of record fail to teach, make obvious, or suggest, a networked alarm system comprising: a socket for removably connecting a hazard detector and  a second controller which is a socket controller mounted to base, socket controller is configured to determine when a detector is disconnectedtherefrom, and no head unit is fitted thereto, and communicates a status update to  system controller   to communicate the status update to a thirdand the third controller being a fire system controller; andthe system includes a plurality of the sockets in the loop, at least one s

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-6, 8, 11-16 and 18 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/MIRZA F ALAM/Primary Examiner, Art Unit 2689